           Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                                 Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                  Defendants.


          DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE CONCERNING
                 DEFENDANTS’ MAY 28, 2019 STATUS REPORT

          Pursuant to the Court’s minute order entered on June 3, 2019, Defendants the Department

of the Army (“Army”) and the Secretary of the Army Dr. Mark T. Esper (collectively,

“Defendants”), by and through counsel, respectfully submit this Response to Plaintiffs’ Notice

Concerning Defendants’ May 28, 2019 Status Report (ECF No. 98).

I. INTRODUCTION
          On May 30, 2019, Plaintiffs filed a Notice Concerning Defendants’ May 28, 2019 Status

Report (ECF No. 98) (the “Notice”). The Notice contains Plaintiffs’ counsels’ alleged concerns

and speculation as to the Army’s motives in issuing a Voluntary Waiver of Notification of

Adverse MSSR Memorandum (“Waiver Memo”) to certain MAVNI recruits and unsubstantiated

claims that the Army is engaging in a “concerted and deceptive effort” and “campaign” to coerce

MAVNIs to waive their rights in this litigation. Notice (ECF No. 98) at 1. The Army is not

engaged in any such effort. See Ex. A (Declaration of Lin St. Clair (“St. Clair Dec.”) (June 14,

2019)).

          The Army has taken steps to ensure that the Waiver Memo is not sent to MAVNI recruits

in an unauthorized manner or for an unauthorized purpose. On May 31, 2019, USAREC
           Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 2 of 8



Headquarters informed all Recruiting Battalions that sending the Waiver Memo is not

authorized. Ex. A (St. Clair Dec.) ¶ 4.g. In addition, the Army has taken steps to ensure that no

one in the Army contacts the named plaintiffs regarding any issues in this case. As of June 12,

2019, USAREC directed all recruiting stations connected with the named plaintiffs to not contact

the named plaintiffs until June 25, 2019, at the soonest (i.e., until the day after the status

conference scheduled on June 24, 2019), so that Defendants could seek clarification from the

Court regarding what contact with the named plaintiffs is authorized. Defendants’ request for

clarification is set forth in Section II, infra.

II. RESPONSE

          In response to the Court’s questions, Defendants respectfully submit the attached

declaration of Mr. Lin St. Clair, Assistant Deputy for Recruiting, Office of the Assistant

Secretary of the Army for Manpower and Reserve Affairs. See Ex. A (St. Clair Dec.).

Defendants further respond to Plaintiffs’ Notice below. In addition, Defendants seek

clarification relative to the issue of contact with the named plaintiffs in this case.

          Plaintiffs claim they submitted the Notice “concerning Defendants’ May 28, 2019 Status

Report” and requested the Court “direct Defendants to provide an updated report forthwith.”

Notice (ECF No. 98) at 2. Plaintiffs’ implication is that Defendants are misleading the Court and

conducting a surreptitious campaign to remove MAVNIs from the Army without regard to the

October 26, 2018 policy that the Army itself put in place. Plaintiffs’ claims are unfounded and

unfair.

          First, the Court’s August 13, 2018 Order (ECF No. 23) regarding bi-weekly reporting

provides that “defendants shall file status reports with the Court bi-weekly . . . with any updates

regarding the Army’s policy with respect to administrative separation procedures applicable to



                                                   2
           Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 3 of 8



DEP and DTP members, as well as any intention to discharge any DEP or DTP member in

accordance with this policy.” Order (ECF No. 23) at 2. The Court’s order would not, of course,

require Defendants to provide updates about a non-existent “concerted effort” or “Army

campaign” to coerce MAVNIs to waive their rights with regard to the MSSR/MSSD process.

       Second, there is (and has been) no “concerted and deceptive effort” or “Army Campaign”

to induce MAVNIs to waive their rights. Instead, one Army recruiter in the New England

Recruiting Battalion sent, without proper authorization or signature, Waiver Memos to thirteen

MAVNI recruits. In addition, named plaintiff Tounde Djohi’s recruiter gave him a copy of the

Waiver Memo during an in-person meeting. See Ex. A (St. Clair Dec.) ¶ 3. As noted in the

attached declaration, the Army has directed all recruiters to cease sending the Waiver Memos to

MAVNIs because the waivers the recruiters were sending were not authorized to be sent by the

proper authority. Id. The facts that the memos were unsigned, not addressed to an individual,

and contained a point of contact who had moved to another Army position, all show that the

Waiver Memos the recruiters sent were not properly authorized. Further, the Army has ordered

recruiters to not contact any of the named plaintiffs in this matter for any reason until Defendants

can obtain clarification from the Court.

       Third, Plaintiffs’ fail to provide any factual support for their claim that the Defendants

“commenced a concerted and deceptive effort to induce soldiers . . . to waive their rights to

obtain the notice.” Notice (ECF No. 98) at 2. Plaintiffs base their claim of an “Army campaign”

on a paucity of “facts,” which number only four:

       -    A MAVNI received an unsigned waiver memo dated May 21, 2019. See id. at 2-3 ¶ 4
            and Ex. 1 (ECF No. 98-1).

       -    The unnamed MAVNI did not request a waiver or indicate a desire to waive his
            rights. Id.



                                                 3
              Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 4 of 8



          -    Several additional (unnamed) MAVNIs received the waiver memo, including
               someone who received the Memo after May 25. Id. at 4 ¶ 7.

          -    On May 29, 2019, Plaintiff Lucas Calixto received a waiver memo. Id. at 4 ¶ 8.

          Plaintiffs are allegedly concerned about the “widespread” distribution of the memo, but

fail to provide any factual support for their claim that the Waiver Memo was distributed on a

“widespread” basis. They failed to provide any support because none exists. Instead, one Army

recruiter in the New England Recruiting Battalion sent, without proper authorization or

signature, Waiver Memos to thirteen MAVNI recruits. Ex. A (St. Clair Dec.) ¶ 3. One other

recruiter provided a copy of the Waiver Memo to Plaintiff Tounde Djohi during an in-person

meeting. Id. In sum, Plaintiffs’ Notice and the unsubstantiated claims therein are unfounded and

unfair.

III. REQUEST FOR CLARIFICATION

          On June 3, 2019 the Court held a conference call during which the Court stated that the

Army is not supposed to contact the named plaintiffs. Defendants respectfully request

clarification on the following matters:

          1.    Defendants seek clarification as to whether anyone in the Army (including

recruiters) may contact any of the named plaintiffs. The need for clarification arises from

e-mails sent from Plaintiffs’ counsel to Defendants’ counsel at the end of May and beginning of

June, but specifically on June 7 and June 10, 2019. In those e-mails Plaintiffs’ counsel claims

that Army personnel contacted an (again, unnamed) named plaintiff, “unsolicited, questioning

whether the soldier wanted to drop out of the [MAVNI] program due to an unfavorable MSSD.”

In an e-mail dated June 10, 2019, Plaintiffs’ counsel continued this narrative stating that “[t]he

recruiter communication described below was via an unsolicited phone call rather than through

receipt of the MSSR Waiver Memo.” On the basis of this one alleged incident, Plaintiffs’

                                                   4
          Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 5 of 8



counsel expressed concern “that the Army is still engaged in some underlying waiver effort, but

in a manner that would escape reporting and scrutiny.” Plaintiffs insisted they needed to know

what steps the Army took (modifying that to “concrete steps” later in the e-mail) to address the

issue.

         Upon further investigation1 it became clear that Plaintiffs’ counsel mischaracterized the

communication between the recruiter and the MAVNI, whom the Defendants were able to

identify as Plaintiff Emeka Udeigwe. Defendants’ counsel sought information from the Army

regarding what happened during this alleged wrongful communication. The Army learned that

the recruiter did contact Plaintiff Udeigwe on June 6 to discuss his future in the Army. The

impetus for the call was that Plaintiff Udeigwe, after being naturalized as a United States citizen,

began discussing with his recruiters the possibility of leaving the MAVNI program and joining

the Army Medical Department (“AMEDD”). In order to move to AMEDD, Plaintiff Udeigwe

would have to be classified as a “loss” in the Future Soldier MAVNI program. The recruiter

contacted him on June 6 on this basis, completely unrelated to anything that was transpiring

relative to the “Waiver Memo.” The recruiter was not aware of this lawsuit or that Mr. Udeigwe

is a named plaintiff. He did not contact Mr. Udeigwe to attempt to get him to “waive his rights”

or to “drop out of the [MAVNI] program due to an unfavorable MSSD.” Because Mr. Udeigwe

received a favorable MSSD on November 6, 2018, see St. Clair Dec. (Apr. 22, 2019) (ECF No.

89-2) ¶ 15, it would be illogical for anyone to contact him in an attempt to get him to “drop out

of the [MAVNI] program due to an unfavorable MSSD.”




1
 Despite Defendants’ counsel’s request for additional information to facilitate inquiry into this
matter, Plaintiffs’ counsel refused to identify Plaintiff Udeigwe as the individual concerned.
                                                  5
         Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 6 of 8



       This contact between the recruiter and Plaintiff Udeigwe, including earlier

communications regarding his interest in possibly leaving the MAVNI program, are corroborated

in the attached contact logs.2 Ex. B (Recruiter Contact Logs). Because Plaintiffs deemed this

communication improper (prior to having all of the information), Defendants ordered that

recruiters have no contact with any of the named plaintiffs until Defendants could seek

clarification from the Court. If Defendants (including recruiters) are not able to contact their

MAVNI recruits, MAVNIs such as Plaintiff Udeigwe will not have the opportunity to discuss

options for their military careers.3

       Defendants therefore seek clarification as to whether anyone in the Army (including

recruiters) may contact a named plaintiff for any reason, and if so, what are the authorized

reasons for contacting a named plaintiff.

       2. In accordance with the Army’s October 26, 2018 policy, should a MAVNI recruit

receive an unfavorable MSSD, separation must be initiated pursuant to paragraph 4 of the policy.

See Policy Memo (ECF No. 50-1). Paragraph 4 provides that members of the DEP will be

processed for separation under the provisions of Army Regulation (“AR”) 135-178, chapter

14-5(c). Members of the DTP will be processed for separation under the provisions of chapter

13. Both of these provisions require that the notification procedure outlined in AR 135-178,



2
  The attached contact log indicates that Plaintiff Udeigwe is “[c]oming in to talk about his
options on Friday the 14th.” In accordance with the “no contact” order given to recruiters
relative to the named plaintiffs, this meeting was cancelled. Plaintiff Udeigwe therefore is
currently unable to discuss with his recruiter options for his future Army career, including a
possible transfer to AMEDD.
3
  Plaintiffs have accused Army recruiters of misrepresentations to MAVNIs and of attempting to
coerce MAVNIs into waiving their rights. The contact logs between recruiters and MAVNIs tell
a different story. The logs indicate the recruiters’ attempts to retain the MAVNIs in the Army, as
good recruiters would do. Plaintiffs’ accusations are an affront to Army recruiters and
diminishes the essential work they do to keep this country safe.
                                                 6
         Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 7 of 8



chapter 3, Section II, be used to advise the recruit of the basis of the separation, the least

favorable characterization of service or description of service she could receive, the right to

obtain copies of documents that support the basis of the proposed separation, the recruit’s right to

submit statements, the recruit’s right to consult with military legal counsel, and:

               the recruit’s right to waive these rights in writing after being
               afforded a reasonable opportunity to consult with counsel, and that
               failure to respond within 30 calendar days from the date of receipt
               of the notice will constitute a waiver of the right.

AR 135-178 ¶ 3-5 (emphasis added) (Ref. 2 to Defs.’ Sur-reply Mem. (ECF No. 101-3); see also

id. at Figure 3-2, subparagraph g.

       Based on the language in the required notification memorandum, which includes a waiver

of rights provision, Defendants are concerned that simply sending the notification memorandum

to the named plaintiffs (as required by the October 26, 2018 policy should the Army initiate

separation) would run afoul of the Court’s directive. On the other hand, Defendants’ failure to

provide the notification could lead to accusations that Defendants are failing to follow their own

policy and its required procedures. Obviously, either way is problematic.

       Defendants therefore seek clarification from the Court as to whether anyone in the Army

may contact the named plaintiffs to provide the separation notification memorandum required by

the October 26, 2018 policy memorandum and AR 135-178.

                                          CONCLUSION

       For the reasons stated above, Defendants respectfully request that the Court issue clear

guidance on how and when anyone in the Army may contact the named Plaintiffs, if at all.

                                                 ***




                                                   7
        Case 1:18-cv-01551-ESH Document 103 Filed 06/17/19 Page 8 of 8



Dated: June 17, 2019                          Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division
Of Counsel:
                                        BY: /s/ Roberto C. Martens, Jr.
JEREMY A. HAUGH                             ROBERTO C. MARTENS, JR.
Major, U.S. Army                            Special Assistant United States Attorney
U.S. Army Legal Services Agency             United States Attorney’s Office
Litigation Division                         Civil Division
9275 Gunston Road                           555 4th Street, N.W.
Fort Belvoir, VA 22060                      Washington, D.C. 20530
                                            (202) 252-2574
JOSEPH G. NOSSE                             roberto.martens@usdoj.gov
Major, U.S. Army
U.S. Army Legal Services Agency               Attorneys for Defendant
Litigation Division
9275 Gunston Road
Fort Belvoir, VA 22060


                                CERTIFICATE OF SERVICE

       I certify that on this 17th day of June 2019, I served upon counsel for Plaintiffs the

foregoing Defendants’ Response to Plaintiffs’ Notice Concerning Defendants’ May 28, 2019

Status Report by filing said document using the Court’s Electronic Case Filing System.

Dated: June 17, 2019                          /s/ Roberto C. Martens, Jr.
                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney

                                              Attorney for Defendants




                                                 8
        Case 1:18-cv-01551-ESH Document 103-1 Filed 06/17/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  )
 LUCAS CALIXTO, et al.,                           )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        ) Civil Action No. 1:18-cv-01551
                                                  ) The Honorable Ellen Segal Huvelle
 UNITED STATES DEPARTMENT OF                      )
 THE ARMY, et al.,                                )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

                              DECLARATION OF LIN H. ST. CLAIR

       Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.      I make this declaration in response to the Court’s Order of June 3, 2019. This

Declaration responds to the Court’s inquiries regarding (1) details regarding what categories of

soldiers the “Voluntary Waiver of Notification of Adverse MSSR” memo was distributed to; (2)

how many soldiers were sent this “Voluntary Waiver of Notification of Adverse MSSR” memo,

(3) which specific named plaintiffs were sent the Memo, (4) the number of soldiers who

responded to the Memo electing to waive, (5) the number of soldiers who responded declining to

waive, (6) the time period during which the Memos were sent, and (7) whether the government

has stopped this practice of sending Voluntary Waiver of Notification of Adverse MSSR memos.

Minute Order, June, 3, 2019.

       2.      I am currently the Assistant Deputy for Recruiting, Office of the Assistant

Secretary of the Army (Manpower & Reserve Affairs). In this capacity, I am responsible for

serving as the Senior Advisor on all matters relating to military accessions and retention for the

Assistant Secretary of the Army for Manpower and Reserve Affairs, the Principal Deputy, and
        Case 1:18-cv-01551-ESH Document 103-1 Filed 06/17/19 Page 2 of 4



the Deputy Assistant Secretary of the Army for Military Personnel. I have oversight

responsibilities for the Army’s officer and enlisted accessions and retention programs across all

components. In this capacity, I serve as the action officer oversight for non-citizen recruiting

(MAVNI and Lawful Permanent Residents). I have previously submitted declarations in this

case. See ECF No. 22-1; ECF No. 24-1, ECF No. 48.

       3.      Copies of an unauthorized version of the “Voluntary Waiver of Notification of

Adverse MSSR” or Waiver Memo were distributed by one recruiter to 13 recruits between on or

about May 21, 2019 and on or about May 31, 2019. The recruiter distributed the Voluntary

Waiver of Notification of Adverse MSSR Memos without proper signature (or any signature at

all) or authorization. A Voluntary Waiver of Notification of Adverse MSSR memo was also

given, in person, to named plaintiff Tounde Djohi. The Voluntary Waiver of Notification of

Adverse MSSR Memos were not distributed as part of an Army effort to coerce MAVNIs to

waive their rights. At this time, the Army is not aware that any other recruiters sent the

Voluntary Waiver of Notification of Adverse MSSR Memo to MAVNI recruits under their

purview. However, because these Voluntary Waiver of Notification of Adverse MSSR Memos

were not authorized to be sent, it is possible that other, unauthorized memos were distributed to

MAVNI recruits. The Army will update the Court, as necessary, should it find that other memos

were sent to MAVNI recruits without authorization.

       4.      The responses to the Court’s inquiries are as follows:

               a. Details regarding what categories of soldiers the “Waiver Memo” was
               distributed to:

                       One particular recruiter from the New England Recruiting Battalion sent
                       13 unauthorized Waiver Memos to his recruits. The unauthorized Waiver
                       Memos were sent to recruits who received an Unfavorable MSSR from the
                       DoDCAF. Tounde Djohi, who also received an unfavorable MSSR from



                                                 2
       Case 1:18-cv-01551-ESH Document 103-1 Filed 06/17/19 Page 3 of 4



                      the DoDCAF, was given a copy of the Voluntary Waiver of Notification
                      of Adverse MSSR by his recruiter during an in-person meeting.

               b. How many soldiers were sent this Waiver Memo:       14.

               c. Which specific named plaintiffs were sent the Memo:
                     1. Lucas Calixto.
                     2. Tounde Djohi’s recruiter gave him a copy of the Waiver Memo during
                     an in-person meeting.

               d. The number of soldiers who responded to the Memo electing to waive:

                      Zero. One individual who received an unfavorable MSSD elected to
                      waive receipt of the specific information that led to the unfavorable
                      MSSD. This individual was not one of the 14 sent the unauthorized
                      Waiver Memo between May 21 and May 31, 2019; rather, this individual
                      received a signed/authorized memorandum from Army G-1. See
                      paragraph 7 below.

               e. The number of soldiers who responded declining to waive:
                      Zero. No memos have been returned to USAREC HQ, signed or
                      unsigned.

               f. The time period during which the Memos were sent:
                      Less than 2 weeks; approximately May 21 – May 31, 2019.

               g. Whether the government has stopped this practice of sending Waiver Memos:

                      Yes, on May 31, 2019 this office instructed USAREC Headquarters to
                      inform all Recruiting Battalions that use of the Voluntary Waiver of
                      Notification of Adverse MSSR Memo was not authorized. Subsequently,
                      USAREC HQ delivered that message to all its Recruiting Battalions on 31
                      May.

       6.      The Voluntary Waiver of Notification of Adverse MSSR Memo was created to

allow MAVNIs who requested to leave the Army and/or the MAVNI program to elect out of the

MSSR notification and rebuttal process, and proceed directly to administrative separation after

an unfavorable MSSR was issued. Even if the individual were to request to waive the MSSR

notification procedures, such waiver does not result in a waiver of due process procedures

afforded under the October 26, 2018 memo or the Army’s administrative separation regulation.



                                                3
        Case 1:18-cv-01551-ESH Document 103-1 Filed 06/17/19 Page 4 of 4



       7.      Between on or about March 2019 – May 2019, USAREC issued authorized

Voluntary Waiver of Notification of Adverse MSSR Memos, in accordance with the original

intent of the memo (set forth in paragraph 6 above), to fewer than 10 individuals who indicated

interest in leaving the MAVNI program. One individual returned the memo to USAREC

waiving the MSSR notification process.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 14, 2019.
                                                                         Digitally signed by ST
                                             ST                 CLAIR.LINDEN.HARRISON.I
                                             CLAIR.LINDEN.HARR I.1252353646
                                             ISON.II.1252353646 Date: 2019.06.14 14:32:33
                                                                   -04'00'
                                              _________________________________________
                                              LIN H. ST. CLAIR




                                                  4
Contacts                                                                        Page 1 of 11
                Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 1 of 11



                                                                                                                                                        Help




 Welcome, Handley, Scott E Mr CIV USA TRADOC USAREC                                                                                          Monday, 10 Jun 2019

Profile > Contacts
Record Summary: Contacts
                                                    Redacted PII
UDEIGWE, EMEKA N (Enlisted Reserve - SSN4:                     PRID: Redacted PII                                                                Return to Profile

 The following is a summary of the person's Contacts. To add a Contact, select the Add button.

 Contact Information


                                                               Contact
                                                               Date
  Contact By/          Location                                           Result           Status            Remarks
                                Contact Type                   Next                                                                                       Review
  Comment By           ID                                                 Next Action      Disposition       Leader Remarks
                                                               Action
                                                               Date

  SGT JAMES B           5C2G       Follow up                   07 Jun     Conducted        Applicant         Coming in to talk about his options on
  WELLS                            Appointment                 2019       Follow up        Follow up         Fr day the 14th
                                                               17:21      Appointment      Appointment
                                                               14 Jun
                                                               2019
                                                               09:15

  SGT JAMES B           5C2G       Follow up                   07 Jun     Conducted        Applicant         Coming in to talk about his options on
  WELLS                            Appointment                 2019       Follow up        Follow up         Fr day the 14th
                                                               17:19      Appointment      Appointment
                                                               07 Jun
                                                               2019
                                                               09:00

  SGT JAMES B           5C2G       Future Soldier              31 May     Rescheduled      Applicant         Push out to see what to do with this
  WELLS                            Orientation                 2019       Follow up        Follow up         MAVNI.
                                                               17:08      Appointment      Appointment       Follow up w th this MAVNI to see if he
                                                               07 Jun                                        is still trying to DEP loss for AMMED. -
                                                               2019                                          SFC RAYMOND A DUNKLEBARGER -
                                                               00:00                                         5C2G - 05 Jun 2019 18:46

  SSG MAURICE M         5C2G       Follow up                   17 May     Not Conducted    Applicant         Waiting to see if he is going to be a FS
  BARBOUR                          Appointment                 2019       Future Soldier   Future Soldier    loss under the MAVNI program
                                                               14:33      Orientat on      Orientation
                                                               31 May
                                                               2019
                                                               00:00

  SSG RICHARD U         5C2G       Future Soldier              13 May     Conducted        Applicant         Waiting to see if he is going to be a FS
  CRUZ                             Orientation                 2019       Follow up        Follow up         loss under the MAVNI program
                                                               07:10      Appointment      Appointment
                                                               16 May
                                                               2019
                                                               00:00

  SSG MAURICE M         5C2G       Future Soldier              02 May     Conducted        Applicant         Waiting to see if he is going to be a FS
  BARBOUR                          Orientation                 2019       Future Soldier   Future Soldier    loss under the MAVNI program
                                                               17:31      Orientat on      Orientation
                                                               10 May
                                                               2019
                                                               00:00

  SFC ERNESTO           5C2G       Future Soldier              26 Apr     Conducted        Applicant         FS received his c tizenship. now he is
  COLONRIVERA                      Orientation                 2019       Future Soldier   Future Soldier    talking to AMEDD about the possibil ty
                                                               13:07      Orientat on      Orientation       of him joining them.
                                                               02 May
                                                               2019
                                                               00:00

  SSG MAURICE M         5C2G       Future Soldier              11 Apr     Conducted        Applicant         Spoke to FS, no new issues. Keeping
  BARBOUR                          Orientation                 2019       Future Soldier   Future Soldier    up with his school work. He is ready to
                                                               17:27      Orientat on      Orientation       ship.
                                                               26 Apr                                        Keep in touch with FS and have him
                                                               2019                                          complete an FSAI. - SFC RAYMOND A
                                                               00:00                                         DUNKLEBARGER - 5C2G - 12 Apr 2019
                                                                                                             21:41

  SFC STEPHEN F         5C2G       Future Soldier              27 Mar     Conducted        Applicant         Spoke to FS, no new issues. Keeping
  PARINS                           Orientation                 2019       Future Soldier   Future Soldier    up with his school work. He is ready to
                                                               16:44      Orientat on      Orientation       ship.
                                                               11 Apr
                                                               2019
                                                               00:00

  SFC ERNESTO           5C2G       Future Soldier              21 Feb     Conducted        Applicant         FS is on his last semester of his            Y
  COLONRIVERA                      Orientation                 2019       Future Soldier   Future Soldier    doctorates degree and is waiting to
                                                               17:25      Orientat on      Orientation       ship

                                                               27 Mar                                        Keep him motivated and be sure to
                                                               2019                                          make contact weekly. - SFC RAYMOND




                                                                                                            Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                                         &systemI...             2019-06-10
Contacts                                                                     Page 2 of 11
             Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 2 of 11


                                                  00:00                                             A DUNKLEBARGER - 5C2G - 20 Mar
                                                                                                    2019 20:47

  SFC STEPHEN F     5C2G   Follow up              14 Feb   Conducted              Applicant         Tried to call FS, he did not answer. I
  PARINS                   Appointment            2019     Future Soldier         Future Soldier    left a message for him to call me back.
                                                  18:46    Orientat on            Orientation
                                                  21 Feb
                                                  2019
                                                  00:00

  SFC ANTONIO D     5C2G   Future Soldier         31 Jan   Conducted              Applicant         FS sa d he doing well but hates the cold
  SMITH                    Orientation            2019     Follow up              Follow up         weather that is passing through this
                                                  18:24    Appointment            Appointment       week. Reminded him about staying in
                                                  14 Feb                                            contact with the stat on for updates.
                                                  2019
                                                  00:00

  SSG MAURICE M     5C2G   Future Soldier         17 Jan   Conducted              Applicant         In school is excited to leave still in
  BARBOUR                  Orientation            2019     Future Soldier         Future Soldier    school going to for degree
                                                  18:12    Orientat on            Orientation       Make sure we get an accurate HT/WT
                                                  31 Jan                                            this week on this FS. - SFC ANTONIO D
                                                  2019                                              SMITH - 5C2G - 28 Jan 2019 09:18
                                                  00:00

  SFC ERNESTO       5C2G   Future Soldier         04 Jan   Conducted              Applicant         FS is on Christmas break has no issues.
  COLONRIVERA              Orientation            2019     Future Soldier         Future Soldier    he is happy that his ship date was
                                                  17:06    Orientat on            Orientation       moved. now he can finish he last
                                                  21 Jan                                            semester of his Doctors Degree.
                                                  2019
                                                  00:00

  SFC STEPHEN F     5C2G   Follow up              26 Dec   Conducted              Applicant         FS has new ship date of 6 July.
  PARINS                   Appointment            2018     Future Soldier         Future Soldier    Informed FS and he is happy with the
                                                  08:26    Orientat on            Orientation       new ship date.
                                                  04 Jan                                            Ensure we keep him engaged on a
                                                  2019                                              weekly basis in order to avo d a FS loss
                                                  00:00                                             in the future. - SFC STEPHEN F PARINS
                                                                                                    - 5C2G - 03 Jan 2019 17:31

  SSG MAURICE M     5C2G   Follow up              14 Dec   Conducted              Applicant         Waiting on OPS to get him a ship date
  BARBOUR                  Appointment            2018     Follow up              Follow up         for BCT
                                                  11:17    Appointment            Appointment
                                                  28 Dec
                                                  2018
                                                  09:00

  SFC ANTONIO D     5C2G   Follow up              21 Nov   Conducted              Applicant         Awaiting actions from higher.
  SMITH                    Appointment            2018     Follow up              Follow up         Has a ship date of 14 January. He
                                                  16:40    Appointment            Appointment       needs to enroll into classes and write a
                                                  14 Dec                                            statement on why he needs to RENO
                                                  2018                                              his ship date due to in his last year for
                                                  00:00                                             his PHD. We need this letter and
                                                                                                    enrollment letter NLT 28 Nov 2018. -
                                                                                                    SFC STEPHEN F PARINS - 5C2G - 25
                                                                                                    Nov 2018 20:34

  SSG MAURICE M     5C2G   Packet Review          19 Nov   Confirmed              Applicant         MSG Agard is working on his s tuation
  BARBOUR                                         2018     Follow up              Follow up         pertaining to his Ship Date
                                                  18:04    Appointment            Appointment
                                                  21 Nov
                                                  2018
                                                  09:00

  1SG CHERHONDA T   5C2    Comments               06 Nov                                            Determined that his contract was
  SHIELDS                                         2018                                              reinstated; appl cant was a Soldier the
                                                  16:46                                             whole reprocessing period (SHIELC)


  SSG MAURICE M     5C2G   Schedule Process /     05 Nov   Conducted              Applicant         Waiting on the CI results
  BARBOUR                  Packet QA              2018     Packet Review          Packet Review
                                                  17:14
                                                  19 Nov
                                                  2018
                                                  09:00

  1SG CHERHONDA T   5C2    Comments               02 Nov                                            Prev ously discharged MAVNI;
  SHIELDS                                         2018                                              projected for inspect and enlist 2 NOV
                                                  10:56                                             2018 (SHIELC)


  SFC STEPHEN F     5C2G   Determine              02 Nov   Scheduled              Applicant         Val dation is complete zero errors. The
  PARINS                   Disqualif cation Set   2018     Schedule Process /     Schedule          applicat on was QC'd by the CL. The
                           Follow-up Date         16:56    Packet QA              Process           documents in ERM have been verified.
                                                  05 Nov                                            This is a GO packet.
                                                  2018
                                                  00:00

  SFC STEPHEN F     5C2G   Test/Physical          02 Nov   Conducted              Applicant         Took physical today. Waiting on MED
  PARINS                                          2018     Determine              Temporary         Waiver to be returned.
                                                  15:29    Disqualificat on Set   Disqualified
                                                  29 Nov   Follow-up Date         Medical
                                                  2018
                                                  00:00




                                                                                                   Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                                &systemI...             2019-06-10
Contacts                                                                        Page 3 of 11
                Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 3 of 11


  SFC STEPHEN F     5C2G   Collect Supporting    01 Nov   Received              Applicant            Taking ASVAB and Physical Thursday
  PARINS                   Documents/Validate    2018     Test/Phys cal         Test / Physical      for Fr day. Upon passing physical,
                           Eligibility           16:41                                               MEPS will try to get waiver approval
                                                 02 Nov                                              the same day for enlistment.
                                                 2018
                                                 00:00

  SFC ERNESTO       5C2G   Collect Supporting    18 Oct   Not Returned          Applicant            waiver was sent up on oct 15 on the
  COLONRIVERA              Documents/Validate    2018     Collect Supporting    Pending Med cal      16th theirs a comment that states
                           Eligibility           18:14    Documents/Val date    Waiver               failed code 42 don't know what means.
                                                 01 Nov   Eligibil ty                                notified the SC
                                                 2018                                                MED Waivers are currently on 1-5 Oct.
                                                 00:00                                               - SFC STEPHEN F PARINS - 5C2G - 25
                                                                                                     Oct 2018 18:48

  SSG MAURICE M     5C2G   Awa ting Results      12 Oct   Not Conducted         Applicant            Waiting on Pre-screen med read
  BARBOUR                                        2018     Collect Supporting    Pending Med cal      Pre-Screen submitted on 20181011.
                                                 15:23    Documents/Val date    Waiver               Waiting on return. - SFC STEPHEN F
                                                 19 Oct   Eligibil ty                                PARINS - 5C2G - 12 Oct 2018 16:05
                                                 2018
                                                 09:00

  SSG MAURICE M     5C2G   Follow up             09 Oct   Conducted             Applicant            Waiting to get MAVNI stuff straightened
  BARBOUR                  Appointment           2018     Awaiting Results      Qualified Pending    out
                                                 21:04                          Selection            All required docs are scanned in. Sent
                                                 12 Oct                                              to 1SG to exped te MED read process
                                                 2018                                                to get him a phys cal and reno date. -
                                                 09:00                                               SFC STEPHEN F PARINS - 5C2G - 11
                                                                                                     Oct 2018 20:27

  SGT JAMES B       5C2G   Follow up             09 Oct   Conducted             Applicant            Talk w th her tomorrow afternoon
  WELLS                    Appointment           2018     Follow up             Follow up
                                                 21:03    Appointment           Appointment
                                                 10 Oct
                                                 2018
                                                 00:00

  SFC ERNESTO       5C2G   Appointment-Initial   09 Oct   Conducted             Applicant            App Revived on Oct 9 2018 5:08:21
  COLONRIVERA                                    2018     Follow up             Follow up
                                                 17:09    Appointment           Appointment
                                                 09 Oct
                                                 2018
                                                 17:09

  SFC ERNESTO       5C2G   Revived               09 Oct   Conducted             Applicant            App Revived on Oct 9 2018 5:08:21
  COLONRIVERA                                    2018     Appointment-Initial   Appointment
                                                 17:08                          Initial
                                                 09 Oct
                                                 2018
                                                 17:08

  SFC ERNESTO       5C2G   Collect Supporting    10 Jul   Not Returned          Applicant            terminate discharged mavni                  Y
  COLONRIVERA              Documents/Validate    2018                           Not Interested-
                           Eligibility           17:28                          Terminate


  SFC STEPHEN F     5C2G   Future Soldier        08 Jul   Not Conducted         Applicant            Disapproved MAVNI, SFC Colon already
  PARINS                   Orientation           2018     Collect Supporting    Temporary            notified FS and is trying to get in touch
                                                 20:11    Documents/Val date    Disqualified         with his AR unit.
                                                 10 Jul   Eligibil ty           Admin
                                                 2018
                                                 00:00

                           Future Soldier        06 Jul   Not Conducted         Applicant
                           Orientation           2018     Future Soldier        Future Soldier
                                                 03:30    Orientat on           Orientation
                                                 06 Jul
                                                 2018
                                                 03:30

                           Future Soldier        06 Jul   Not Conducted         Applicant
                           Orientation           2018     Future Soldier        Future Soldier
                                                 02:01    Orientat on           Orientation
                                                 06 Jul
                                                 2018
                                                 02:01

  SFC ERNESTO       5C2G   Future Soldier        14 Jun   Conducted             Delayed Training     fs is waiting on his ci results
  COLONRIVERA              Training              2018     Future Soldier        Program
                                                 18:09    Training              Future Soldier
                                                 12 Jul                         Training
                                                 2018
                                                 00:00

  SFC ERNESTO       5C2G   Future Soldier        01 Jun   Conducted             Delayed Training     fs is waiting on his CI results
  COLONRIVERA              Training              2018     Future Soldier        Program
                                                 13:36    Training              Future Soldier
                                                 14 Jun                         Training
                                                 2018
                                                 00:00

  SFC ERNESTO       5C2G   Future Soldier        24 May   Conducted             Delayed Training     motivated FS has no issues just waiting
  COLONRIVERA              Training              2018     Future Soldier        Program              on CI results




                                                                                                    Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                                  &systemI...            2019-06-10
Contacts                                                                    Page 4 of 11
            Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 4 of 11


                                        12:46    Training         Future Soldier
                                        31 May                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   17 May   Conducted        Delayed Training    Fs is waiting on the results from the CI
  COLONRIVERA          Training         2018     Future Soldier   Program             interview
                                        11:33    Training         Future Soldier
                                        24 May                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   03 May   Conducted        Delayed Training    fs has no issues just waiting for his CI
  COLONRIVERA          Training         2018     Future Soldier   Program             results
                                        17:40    Training         Future Soldier
                                        17 May                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   26 Apr   Conducted        Delayed Training    FS has no issues is patiently wa ting for
  COLONRIVERA          Training         2018     Future Soldier   Program             the CI results
                                        18:04    Training         Future Soldier
                                        03 May                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   05 Apr   Conducted        Delayed Training    FS has no issues just waiting on
  COLONRIVERA          Training         2018     Future Soldier   Program             Udeigwe
                                        18:18    Training         Future Soldier
                                        26 Apr                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   30 Mar   Conducted        Delayed Training    still waiting on the CI results
  COLONRIVERA          Training         2018     Future Soldier   Program
                                        16:15    Training         Future Soldier
                                        05 Apr                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   06 Mar   Conducted        Delayed Training    FS is patiently waiting on the CI
  COLONRIVERA          Training         2018     Future Soldier   Program             results
                                        16:55    Training         Future Soldier
                                        22 Mar                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   22 Feb   Conducted        Delayed Training    WAITING PATIENTLY ON THE RESULTS
  COLONRIVERA          Training         2018     Future Soldier   Program             OF CI
                                        19:19    Training         Future Soldier
                                        28 Feb                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   25 Jan   Conducted        Delayed Training    WAITING PATIENTLY ON THE RESULTS
  COLONRIVERA          Training         2018     Future Soldier   Program             OF CI
                                        19:35    Training         Future Soldier
                                        08 Feb                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   11 Jan   Conducted        Delayed Training    WAITING PATIENTLY ON THE RESULTS
  COLONRIVERA          Training         2018     Future Soldier   Program             OF CI
                                        17:57    Training         Future Soldier
                                        25 Jan                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   04 Jan   Conducted        Delayed Training    FS HAD A GOOD NEW YEARS WAITING
  COLONRIVERA          Training         2018     Future Soldier   Program             PATIENTLY ON THE RESULTS OF CI
                                        17:47    Training         Future Soldier
                                        11 Jan                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   28 Dec   Conducted        Delayed Training    fs is enjoying his holiday break just
  COLONRIVERA          Training         2017     Future Soldier   Program             waiting on the results of his ci
                                        12:34    Training         Future Soldier
                                        04 Jan                    Training
                                        2018
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   21 Dec   Conducted        Delayed Training    started their Christmas break waiting
  COLONRIVERA          Training         2017     Future Soldier   Program             patiently on results from ci
                                        18:03    Training         Future Soldier
                                        28 Dec                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   14 Dec   Conducted        Delayed Training    fs are wa ting to see their ci interviews
  COLONRIVERA          Training         2017     Future Soldier   Program             completed
                                        18:50    Training
                                                                  Future Soldier




                                                                                     Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                   &systemI...             2019-06-10
Contacts                                                                        Page 5 of 11
                Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 5 of 11


                                            21 Dec                    Training
                                            2017
                                            00:00

  SFC JASON T       5C2G   Future Soldier   11 Dec   Cancelled        Delayed Training    FS wa ting to ship
  RIDDLE                   Training         2017     Future Soldier   Program
                                            06:07    Training         Future Soldier
                                            14 Dec                    Training
                                            2017
                                            15:00

  SFC ERNESTO       5C2G   Future Soldier   16 Nov   Conducted        Delayed Training    FS IS EARGERLY WAITING THE
  COLONRIVERA              Training         2017     Future Soldier   Program             RESULTS OF CI TO SHIP
                                            18:02    Training         Future Soldier
                                            07 Dec                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   06 Nov   Conducted        Delayed Training    NEW UPDATE WITH THE MAVNI
  COLONRIVERA              Training         2017     Future Soldier   Program             PROGRAM IF THEY PASS THE CI
                                            10:15    Training         Future Soldier      INTERVIEW THEY WILL BE ABLE TO
                                            16 Nov                    Training            SHIP. FS IS HIGHLY MOTIVATED WITH
                                            2017                                          THIS NEWS.
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   26 Oct   Conducted        Delayed Training    FS IS WAITING TO SEE WHAT
  COLONRIVERA              Training         2017     Future Soldier   Program             HAPPENS WITH THE MAVNI PROGRAM
                                            18:31    Training         Future Soldier
                                            02 Nov                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   16 Oct   Conducted        Delayed Training    FS IS HIGHLY MOTIVATED JUST
  COLONRIVERA              Training         2017     Future Soldier   Program             WAITING TO SEE WHEN HIS RESULTS
                                            16:56    Training         Future Soldier      FROM HIS CI COMEBACK
                                            26 Oct                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   02 Oct   Conducted        Delayed Training    FS ATTENDED THE CI AND IS NOW
  COLONRIVERA              Training         2017     Future Soldier   Program             WAITING FOR THE RESULTS
                                            18:13    Training         Future Soldier
                                            12 Oct                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   15 Sep   Conducted        Delayed Training    FS IS HIGHLY MOTIVATED AND BUSY
  COLONRIVERA              Training         2017     Future Soldier   Program             WITH SCHOOL AND CONFERENCES
                                            15:53    Training         Future Soldier
                                            22 Sep                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   07 Sep   Conducted        Delayed Training    FS TEXTED ME THAT HE WAS DOING
  COLONRIVERA              Training         2017     Future Soldier   Program             GOOD AND HAD NO ISSUES JUST
                                            17:07    Training         Future Soldier      WAITING ON HIS CI
                                            14 Sep                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   31 Aug   No Show          Delayed Training    CONTACT FS AND HE IS PATIENTLY
  COLONRIVERA              Training         2017     Future Soldier   Program             WAITING FOR HIS CI NEXT MONTH
                                            15:00    Training         Future Soldier
                                            07 Sep                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   24 Aug   No Show          Delayed Training    CALLED AND TEXT FS AND NO
  COLONRIVERA              Training         2017     Future Soldier   Program             ANSWER I WILL CALL HIM AGAIN
                                            17:52    Training         Future Soldier      TOMORROW
                                            31 Aug                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   17 Aug   Conducted        Delayed Training    FS CAME IN TO THE STATION WITH
  COLONRIVERA              Training         2017     Future Soldier   Program             MAVNI DAVID HE IS BUSY DOING
                                            16:39    Training         Future Soldier      SEMENARS
                                            24 Aug                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   10 Aug   Conducted        Delayed Training    FS CAME IN I GAVE HIM THE
  COLONRIVERA              Training         2017     Future Soldier   Program             INFORMATION FOR HIS CI INTERVIEW
                                            18:17    Training         Future Soldier
                                            17 Aug                    Training
                                            2017
                                            00:00

  SFC ERNESTO       5C2G   Future Soldier   10 Aug   Conducted        Delayed Training    FS CAME IN I GAVE HIM THE
  COLONRIVERA              Training         2017     Future Soldier   Program             INFORMATION FOR HIS CI INTERVIEW
                                            18:16    Training         Future Soldier
                                            10 Aug                    Training
                                            2017




                                                                                         Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                     &systemI...         2019-06-10
Contacts                                                                    Page 6 of 11
            Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 6 of 11


                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   03 Aug   No Show          Delayed Training    FS TEXTED HE WAS GO JUST HAS
  COLONRIVERA          Training         2017     Future Soldier   Program             ALOT OF SCHOOL WORK IS WAITING
                                        18:42    Training         Future Soldier      TO SEE WHEN THE CI INTERVIEW IS
                                        10 Aug                    Training            GOING TO BE SCHEDULED
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   27 Jul   No Show          Delayed Training    FS DIDNT SHOW AGAIN FOR
  COLONRIVERA          Training         2017     Future Soldier   Program             TRAINING
                                        18:25    Training         Future Soldier
                                        03 Aug                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   20 Jul   No Show          Delayed Training    DIDNT SHOW UP FOR TRAINING BUT
  COLONRIVERA          Training         2017     Future Soldier   Program             TEXTED ME THAT HE WAS GOOD AND
                                        18:27    Training         Future Soldier      HAD NO ISSUES
                                        27 Jul                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   20 Jul   No Show          Delayed Training    DIDNT SHOW UP FOR TRAINING BUT
  COLONRIVERA          Training         2017     Future Soldier   Program             TEXTED ME THAT HE WAS GOOD AND
                                        18:26    Training         Future Soldier      HAD NO ISSUES
                                        27 Jul                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   13 Jul   Conducted        Delayed Training    FS IS STILL COMMITTED WAITING TO
  COLONRIVERA          Training         2017     Future Soldier   Program             SEE WHAT HAPPENS WITH THE MAVNI
                                        17:25    Training         Future Soldier      PROGRAM
                                        20 Jul                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   08 Jul   Conducted        Delayed Training    WAITING TO SEE WHAT HAPPENS
  COLONRIVERA          Training         2017     Future Soldier   Program             WITH THE MAVNI PROGRAM
                                        13:05    Training         Future Soldier
                                        13 Jul                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   30 Jun   Conducted        Delayed Training    WAITING TO SEE WHAT HAPPENS
  COLONRIVERA          Training         2017     Future Soldier   Program             WITH THE MAVNI PROGRAM
                                        14:47    Training         Future Soldier
                                        06 Jul                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   31 May   Conducted        Delayed Training    HE REPLIED TO THE TEXT THAT HE
  COLONRIVERA          Training         2017     Future Soldier   Program             WAS GOOD BUSY WITH SCHOOL
                                        18:43    Training         Future Soldier      WORK. WAITING TO SEE WHAT
                                        22 Jun                    Training            HAPPENS WITH THE MAVNI PROGRAM
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   25 May   No Show          Delayed Training    SENT TEXT AND CALLED BUT NO
  COLONRIVERA          Training         2017     Future Soldier   Program             REPLIED WILL TRY TO GET IN
                                        09:48    Training         Future Soldier      CONTACT WITH HIM AFTER THE
                                        31 May                    Training            BREAK
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   18 May   No Show          Delayed Training    fs is disappointed that the ci interview
  COLONRIVERA          Training         2017     Future Soldier   Program             was cancelled
                                        17:31    Training         Future Soldier
                                        25 May                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   14 May   Conducted        Delayed Training    NOTIFIED FS THAT THE CI INTERVIEW
  COLONRIVERA          Training         2017     Future Soldier   Program             WAS CANCELLED
                                        22:51    Training         Future Soldier
                                        18 May                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   27 Apr   Conducted        Delayed Training    FS WILL ATTEND INTERVIEW
  COLONRIVERA          Training         2017     Future Soldier   Program
                                        18:07    Training         Future Soldier
                                        04 May                    Training
                                        2017
                                        00:00

  SFC ERNESTO   5C2G   Future Soldier   19 Apr   Conducted        Delayed Training    FS IS HIGHLY MOTIVATED WAITING TO
  COLONRIVERA          Training         2017     Future Soldier   Program             SEE WHAT HAPPENS WITH MAVNI
                                        18:33    Training         Future Soldier      PROGRAM
                                        27 Apr                    Training
                                        2017
                                        00:00




                                                                                     Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                  &systemI...             2019-06-10
Contacts                                                                       Page 7 of 11
               Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 7 of 11


  SFC ERNESTO      5C2G   Future Soldier   07 Apr   Conducted        Delayed Training    IS PATIENTLY WAITING TO SEE WHAT
  COLONRIVERA             Training         2017     Future Soldier   Program             HAPPENS WITH THE MAVNI PROGRAM
                                           13:41    Training         Future Soldier
                                           14 Apr                    Training
                                           2017
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   30 Mar   Conducted        Delayed Training    FS IS HIGHLY MOTIVATED WAITING TO
  COLONRIVERA             Training         2017     Future Soldier   Program             SEE WHAT HAPPENS WITH THE SHIP
                                           17:37    Training         Future Soldier      DATE.
                                           07 Apr                    Training
                                           2017
                                           00:00

  BORRELLOVA              Comments         29 Mar                                        Continue to help him overcome the
                                           2017                                          MAVNI hurdle (BORREV)
                                           13:23


  SFC ERNESTO      5C2G   Future Soldier   24 Mar   Conducted        Delayed Training    FS CAME IN TODAY FOR OPAT
  COLONRIVERA             Training         2017     Future Soldier   Program             TRAINING
                                           16:27    Training         Future Soldier
                                           31 Mar                    Training
                                           2017
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   16 Mar   Conducted        Delayed Training    FS IS ON HIS SPRING BREAK WILL
  COLONRIVERA             Training         2017     Future Soldier   Program             COME IN NEXT WEEK FOR TRAINING
                                           15:34    Training         Future Soldier
                                           23 Mar                    Training
                                           2017
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   06 Mar   Conducted        Delayed Training    TALKED TO FS HAS NO ISSUES
  COLONRIVERA             Training         2017     Future Soldier   Program
                                           18:07    Training         Future Soldier
                                           16 Mar                    Training
                                           2017
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   01 Feb   Conducted        Delayed Training    FS IN SCHOOL HAS NO ISSUES I
  COLONRIVERA             Training         2017     Future Soldier   Program             NOTIFIED HIM THAT I WILL BE GOING
                                           13:51    Training         Future Soldier      TO SLC AND WILL BE BACK BY
                                           01 Mar                    Training            FEBRUARY 24TH. TOLD HIM IF HE HAD
                                           2017                                          ANY QUESTIONS HE CAN TEXT ME OR
                                           00:00                                         CALL SFC RIDDLE


  BORRELLOVA              Comments         29 Jan                                        Continue to monitor (BORREV)
                                           2017
                                           23:06


  SFC ERNESTO      5C2G   Future Soldier   12 Jan   Conducted        Delayed Training    FS CAME IN IS STILL MOTIVATED WILL
  COLONRIVERA             Training         2017     Future Soldier   Program             DO OPAT TRAINING NEXT WEEK
                                           18:02    Training         Future Soldier
                                           19 Jan                    Training
                                           2017
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   05 Jan   No Show          Delayed Training    SENT TEXT WAITING ON REPLY WILL
  COLONRIVERA             Training         2017     Future Soldier   Program             FOLLOW UP.
                                           18:15    Training         Future Soldier
                                           12 Jan                    Training
                                           2017
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   27 Dec   Conducted        Delayed Training    FS IS IN ATLANTA ENJOYING HIS
  COLONRIVERA             Training         2016     Future Soldier   Program             BREAK HAS NO ISSUES. WHEN HE
                                           15:37    Training         Future Soldier      GETS BACK WILL SCHEDULE A DAY
                                           05 Jan                    Training            FOR HIM TO DO THE OPAT
                                           2017
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   15 Dec   Conducted        Delayed Training    FS HAS NO ISSUES
  COLONRIVERA             Training         2016     Future Soldier   Program
                                           16:55    Training         Future Soldier
                                           22 Dec                    Training
                                           2016
                                           00:00

  SFC ERNESTO      5C2G   Future Soldier   09 Dec   Conducted        Delayed Training    FS IS IN SCHOOL HAS NO ISSUES HE
  COLONRIVERA             Training         2016     Future Soldier   Program             IS JUST WAITING ON THE SHIP DATE
                                           14:00    Training         Future Soldier
                                           15 Dec                    Training
                                           2016
                                           00:00

  BORRELLOVA              Comments         08 Dec                                        Ensure MAVNI FS understands he is not
                                           2016                                          shipping; see how we can push this
                                           08:42                                         date out ourselves (BORREV)




                                                                                        Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                   &systemI...            2019-06-10
Contacts                                                                       Page 8 of 11
               Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 8 of 11


  SFC ERNESTO      5C2G   Future Soldier   29 Nov   Conducted        Delayed Training    FS WILL COME IN ON TUESDAY
  COLONRIVERA             Training         2016     Future Soldier   Program
                                           17:47    Training         Future Soldier
                                           08 Dec                    Training
                                           2016
                                           00:00

  SSG MATTHEW T    5C2G   Future Soldier   28 Oct   Conducted        Delayed Training    Working on his doctorate--slightly more     Y
  KERSHNER                Training         2016     Future Soldier   Program             important than FST. Is fit and
                                           17:07    Training         Future Soldier      motivated otherwise. Would be more so
                                           28 Nov                    Training            if he'd ship on time but BG
                                           2016                                          investigation delays are sluggish.
                                           00:00                                         MAVNI FS: Do not use dupl cate
                                                                                         comments from other FS. OPAT will be
                                                                                         a shipping requirement. Still needs to
                                                                                         attend 1x training minimum. Contact
                                                                                         must be made weekly not monthly. -
                                                                                         SFC JASON T RIDDLE - 5C2G - 30 Oct
                                                                                         2016 21:54

  BORRELLOVA              Comments         25 Sep                                        Keep FS involved in FSTdespite school
                                           2016                                          focus, and keep interest/morale up;
                                           17:51                                         focus FS on referrals; work on FS tasks
                                                                                         (BORREV)


  SSG MATTHEW T    5C2G   Future Soldier   23 Sep   Conducted        Delayed Training    Doing more important college-level          Y
  KERSHNER                Training         2016     Future Soldier   Program             stuff. Will have come in closer to his
                                           14:33    Training         Future Soldier      actual ship date.
                                           24 Oct                    Training            Still need to see on a bi weekly basis,
                                           2016                                          MAVNI, continue to monitor ship date -
                                           00:00                                         SFC JASON T RIDDLE - 5C2G - 20 Oct
                                                                                         2016 21:48

  SSG MATTHEW T    5C2G   Future Soldier   13 Sep   Conducted        Delayed Training    Goes to un t this week.
  KERSHNER                Training         2016     Future Soldier   Program
                                           17:53    Training         Future Soldier
                                           22 Sep                    Training
                                           2016
                                           00:00

  SSG MATTHEW T    5C2G   Future Soldier   12 Sep   Rescheduled      Delayed Training    Rescheduled to tomorrow.
  KERSHNER                Training         2016     Future Soldier   Program
                                           12:59    Training         Future Soldier
                                           13 Sep                    Training
                                           2016
                                           00:00

  SSG MATTHEW T    5C2G   Future Soldier   08 Sep   No Show          Delayed Training    Coming in Monday. Planning to get to
  KERSHNER                Training         2016     Future Soldier   Program             unit finally next week as well.
                                           10:00    Training         Future Soldier
                                           12 Sep                    Training
                                           2016
                                           09:00

  SSG MATTHEW T    5C2G   Future Soldier   01 Sep   Rescheduled      Delayed Training    Called unit again, no response, left
  KERSHNER                Training         2016     Future Soldier   Program             message again. Can't schedule in-
                                           17:06    Training         Future Soldier      processing if they don't reply.
                                           08 Sep                    Training
                                           2016
                                           10:30

  SSG MATTHEW T    5C2G   Future Soldier   22 Aug   Rescheduled      Delayed Training    Called unit again, no response, left
  KERSHNER                Training         2016     Future Soldier   Program             message again. Can't schedule in-
                                           16:01    Training         Future Soldier      processing if they don't reply. FS has
                                           01 Sep                    Training            unit information and is trying to contact
                                           2016                                          as well.
                                           10:30

  SSG MATTHEW T    5C2G   Future Soldier   12 Aug   Rescheduled      Delayed Training    Called unit, no answer, go figure. Left
  KERSHNER                Training         2016     Future Soldier   Program             message on their machine to get back
                                           09:30    Training         Future Soldier      to me so I can schedule the
                                           19 Aug                    Training            processing.
                                           2016
                                           00:00

  SSG MATTHEW T    5C2G   Future Soldier   11 Aug   Conducted        Delayed Training    Planning unit in-processing for next
  KERSHNER                Training         2016     Future Soldier   Program             week, trying to get in touch w th un t.
                                           17:56    Training         Future Soldier
                                           12 Aug                    Training
                                           2016
                                           09:00

  SSG MATTHEW S    5C2G   Future Soldier   27 Jul   Rescheduled      Delayed Training    hammering away at school and
  TRUXEL                  Training         2016     Future Soldier   Program             handling his fs training as well
                                           13:03    Training         Future Soldier
                                           01 Aug                    Training
                                           2016
                                           00:00

  SSG MATTHEW S    5C2G   Future Soldier   19 Jul   Conducted        Delayed Training    FS is motivated and continues to push       Y
  TRUXEL                  Training         2016     Future Soldier   Program             his pt in training and outside of the fst
                                           16:54    Training         Future Soldier      Comm tted: working on doctorate -




                                                                                        Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                     &systemI...              2019-06-10
Contacts                                                                        Page 9 of 11
                Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 9 of 11


                                               25 Jul                       Training            SSG MATTHEW T KERSHNER - 5C2G -
                                               2016                                             19 Jul 2016 17:32
                                               00:00

  SSG MATTHEW S     5C2G   Future Soldier      07 Jul   Rescheduled         Delayed Training    work and school. Still a green status       Y
  TRUXEL                   Training            2016     Future Soldier      Program             Comm tted to ship and is motivated.
                                               12:43    Training            Future Soldier      Has 400 and 426. - SSG MATTHEW T
                                               18 Jul                       Training            KERSHNER - 5C2G - 07 Jul 2016
                                               2016                                             13:04
                                               00:00

  SSG MATTHEW T     5C2G   Future Soldier      29 Jun   No Show             Delayed Training    Didn't attend training. Hasn't due to
  KERSHNER                 Training            2016     Future Soldier      Program             doctoral program requirements.
                                               17:29    Training            Future Soldier
                                               07 Jul                       Training
                                               2016
                                               00:00

  CAPANGJ                  Comments            20 Jun                                           Keep this Soldier motivated and ready
                                               2016                                             to ship. Ensure you are asking for
                                               16:32                                            referals. (CAPANG)


  SSG MATTHEW S     5C2G   Future Soldier      10 Jun   Rescheduled         Delayed Training    handling school
  TRUXEL                   Training            2016     Future Soldier      Program
                                               16:31    Training            Future Soldier
                                               27 Jun                       Training
                                               2016
                                               00:00

  SSG MATTHEW S     5C2G   Future Soldier      30 May   Rescheduled         Delayed Training    still working on school
  TRUXEL                   Training            2016     Future Soldier      Program
                                               21:15    Training            Future Soldier
                                               06 Jun                       Training
                                               2016
                                               00:00

  SSG MATTHEW S     5C2G   Future Soldier      05 May   Rescheduled         Delayed Training    had school obligation to tend to
  TRUXEL                   Training            2016     Future Soldier      Program
                                               10:27    Training            Future Soldier
                                               09 May                       Training
                                               2016
                                               00:00

  SSG MATTHEW S     5C2G   Future Soldier      25 Apr   Rescheduled         Delayed Training    training rescheduled for this thursday
  TRUXEL                   Training            2016     Future Soldier      Program
                                               15:37    Training            Future Soldier
                                               29 Apr                       Training
                                               2016
                                               00:00

  SSG MATTHEW S     5C2G   Future Soldier      18 Apr   Rescheduled         Delayed Training    could not make training due to school
  TRUXEL                   Training            2016     Future Soldier      Program             Is focused on his doctorate at the
                                               14:53    Training            Future Soldier      moment so hasn't been able to attend
                                               25 Apr                       Training            FST. - SSG MATTHEW S TRUXEL -
                                               2016                                             5C2G - 22 Apr 2016 14:04
                                               00:00

  SSG MATTHEW S     5C2G   Verify FS Soldier   01 Apr   Conducted           Delayed Training    did FSO and training. Him and future
  TRUXEL                   Prog/ Complete /    2016     Future Soldier      Program             soldier Dav d are partnered up. Same
                           Update RCRD and     16:24    Training            Future Soldier      school and same continent of origin.
                           FS.Com              07 Apr                       Training            Great to deal with him and look
                                               2016                                             forward to watching him grow into his
                                               00:00                                            role as a leader in the program


  GOGGANSSM                Comments            18 Mar                                           I called and spoke to FS Edeigwe; he
                                               2016                                             asked questions about when does he
                                               18:21                                            get to go to his unit; I told you would
                                                                                                follow up next week; ensure contact
                                                                                                history is updated and FSO/PFA gets
                                                                                                completed (GOGGAS)


                           Verify FS Soldier   18 Mar   Not Conducted       Delayed Training
                           Prog/ Complete /    2016     Verify FS Soldier   Program
                           Update RCRD and     11:06    Prog/ Complete /    Future Soldier
                           FS.Com              18 Mar   Update RCRD and     Training
                                               2016     FS.Com
                                               11:06

  SFC JASON T       5C2G   Physical            11 Mar   Confirmed           Applicant           51 Enlist next Thursday
  RIDDLE                                       2016     Packet Review       Packet Review
                                               15:38
                                               17 Mar
                                               2016
                                               00:00

  SSG MATTHEW T     5C2G   Pending Med         29 Feb   Received            Applicant           52 Phys to continue med waiver
  KERSHNER                 Doc /Determ Phys    2016     Physical            Physical            process
                           Eligibility         12:41
                                               03 Mar
                                               2016




                                                                                               Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                            &systemI...                2019-06-10
Contacts                                                                    Page 10 of 11
            Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 10 of 11


                                               00:00

  SSG MATTHEW T   5C2G   Physical              23 Feb   Not Conducted         Applicant          52 Pending med docs for treatment of
  KERSHNER                                     2016     Pending Med           Pending Med        Malaria
                                               09:51    Doc /Determ Phys      Documents
                                               29 Feb   Eligibil ty
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Packet Review         11 Feb   Confirmed             Applicant          51 Good for Wed/Thurs Floor              Y
  KERSHNER                                     2016     Physical              Physical           Packet QC'd by CL and is in a "GO"
                                               10:22                                             status - SFC JASON T RIDDLE - 5C2G -
                                               18 Feb                                            11 Feb 2016 10:38
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Physical              10 Feb   Not Conducted         Applicant          51 Packet QC, sent to CC.
  KERSHNER                                     2016     Packet Review         Packet Review
                                               10:01
                                               16 Feb
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Packet Review         05 Feb   Confirmed             Applicant          54 Awa ting references and family
  KERSHNER                                     2016     Physical              Physical           informat on. Rest of packet G2G.
                                               15:47
                                               11 Feb
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Test                  04 Feb   Conducted             Applicant          54 OPI conducted, pending results.
  KERSHNER                                     2016     Packet Review         Packet Review      Continuing to built pkt.
                                               14:50
                                               08 Feb
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Follow up             29 Jan   Conducted             Applicant          54 OPI Scheduled for 4 Feb.
  KERSHNER               Appointment           2016     Test                  Test
                                               12:12
                                               04 Feb
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Test                  20 Jan   Conducted             Applicant          54 Pending SF86 packet and OPI Test
  KERSHNER                                     2016     Follow up             Follow up          date. Need Education documents.
                                               11:08    Appointment           Appointment
                                               27 Jan
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Check Status or       12 Jan   Conducted             Applicant          Agree to Process
  KERSHNER               Schedule              2016     Test                  Test
                         Processing            17:50
                                               19 Jan
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Follow up             07 Jan   Conducted             Prospect           5 Awa ting G-845 approval
  KERSHNER               Appointment           2016     Check Status or       Temporary
                                               17:07    Schedule              Disqualified
                                               14 Jan   Processing            Admin
                                               2016
                                               00:00

  SSG MATTHEW T   5C2G   Appointment-Initial   07 Jan   Conducted             Prospect           App Revived on Jan 7 2016 4:39:50
  KERSHNER                                     2016     Follow up             Follow up
                                               16:40    Appointment           Appointment
                                               07 Jan
                                               2016
                                               16:40

  SSG MATTHEW T   5C2G   Revived               07 Jan   Conducted             Prospect           App Revived on Jan 7 2016 4:39:50
  KERSHNER                                     2016     Appointment-Initial   Appointment
                                               16:39                          Initial
                                               07 Jan
                                               2016
                                               16:39

  SSG DANIEL P    5C7B   Check Status or       28 Dec   Conducted             Prospect           MOVED OUT OF OUR AO. WANTS TO            Y
  KRUSZKA                Schedule              2015                           Not Interested-    PROCESS WITH A CENTER CLOSER TO
                         Processing            14:23                          Terminate          HIS HOME


  SSG DANIEL P    5C7B   Check Status or       17 Dec   Conducted             Prospect           UTC WILL FU                              Y
  KRUSZKA                Schedule              2015     Check Status or       Unwilling To       Conduct Hot knock to determine
                         Processing            17:30    Schedule              Commit             further processing and update the
                                               07 Jan   Processing                               contact history to reflect - SFC JASON
                                               2016                                              A GRIBSCHAW - 5C7B - 18 Dec 2015
                                               00:00                                             14:16

  SFC JASON A     5C7B   Verify Wa ting        02 Dec   Conducted             Prospect           PROSPECT IS INTERESTED IN MAVNI.
  GRIBSCHAW              Per od/Validate Due   2015                                              HE HAS TO WAIT UNTIL DEC 15th TO




                                                                                                Redacted PII
http://ariss.usaac.army.mil/rws/contactSummary/display.action?prId=                                            &systemI...             2019-06-10
Case 1:18-cv-01551-ESH Document 103-2 Filed 06/17/19 Page 11 of 11
